Citation Nr: 0706422	
Decision Date: 03/06/07    Archive Date: 03/13/07

DOCKET NO.  03-25 295A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for colon cancer and 
residuals of post-operative colon cancer, to include short 
bowel syndrome and a gastric disorder.

2.  Entitlement to service connection for optic atrophy of 
the left eye, claimed as due to post-service surgery for 
colon cancer. 

3.  Entitlement to service connection for residuals of post-
operative basal cell carcinoma of the face and of post-
operative squamous cell carcinoma of the face, to include 
claimed as secondary to radiation therapy for residuals of 
cancer of the prostate gland. 

4.  Entitlement to an initial compensable evaluation for 
residuals of cancer of the prostate gland.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran retired from the United States Army in February 
1977 with 29 years and eight months of active military 
service.  He served on active duty in the Republic of Vietnam 
during the Vietnam era.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in December 2001 by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

On September 27, 2006, the appellant testified at a hearing 
before the undersigned Acting Veterans Law Judge at the RO.  
A transcript of that hearing is of record.  

The issues of entitlement to service connection for colon 
cancer and optic atrophy of the left eye, and entitlement to 
a compensable rating for residuals of prostate cancer are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  


FINDING OF FACT

Basal cell carcinoma of the face and squamous cell carcinoma 
of the face were not present in service or until many years 
later, and are not shown by any competent medical evidence to 
be related to service or to a service-connected disability.

CONCLUSION OF LAW

Entitlement to service connection for residuals of post-
operative basal cell carcinoma of the face and of post-
operative squamous cell carcinoma of the face, to include 
claimed as secondary to radiation therapy for residuals of 
cancer of the prostate gland is not warranted.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has fulfilled the notice and duty to assist provisions of 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A letter sent to 
the appellant in August 2005 by the RO satisfied the 
statutory and regulatory duty to notify provisions.  There is 
no indication in the record that additional evidence material 
to the issues decided is available.  Therefore, the Board 
finds that VA has met the duties to notify and to assist 
required by law as to the claim decided.  In view of the fact 
that the appellant and his representative have had ample 
opportunity to present evidence and argument in support of 
the claims on appeal decided during the five years his appeal 
has been pending, the timing of the VCAA notice was in no way 
prejudicial to him.   

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in line 
of duty in the active military service or, if pre-existing 
active service, was aggravated therein. 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2006).

When a malignant tumor is manifested to a compensable degree 
within one year of separation from service, the disease may 
be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(a) (2006).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  Any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease, will be service connected.  

Competent medical evidence means evidence provided by a 
person who is qualified by education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
38 C.F.R. § 3.159(a)(1) (2006).

The appellant's service medical records are entirely negative 
for any medical finding or diagnosis of squamous cell 
carcinoma or basal cell carcinoma of any part of his body.  
In a report of medical history in February 1977 for 
retirement, the appellant stated that he had had skin disease 
on his back and in his lumbar spine region but he did not 
state that he ever had skin disease on his head, face, or 
neck.  At a medical examination in February 1977 for 
retirement, the skin on his head, face, neck, and scalp was 
evaluated as normal, and the only diagnosis rendered at that 
examination was hearing impairment.  

The appellant's post-service medical treatment records show 
that no skin cancer was found in his case for almost twenty 
years after his retirement from active military service.  In 
January 1997, at a private hospital, the appellant underwent 
excision of lesions on his left temple found on pathological 
examination to have been malignant.  The appellant has had 
similar surgical procedures for two types of skin cancer of 
his face, squamous cell carcinoma and basal cell carcinoma, 
since that time, but there is no competent medical evidence 
showing that he currently has a malignant lesion or tumor 
anywhere on the skin of his body.

On a VA Form 9, Appeal to the Board of Veterans' Appeals, 
received in September 2003, the appellant alleged that 
radiation therapy for his service-connected prostate gland 
cancer was the cause of his skin cancer of the face.  

Whether the residuals of post-operative basal cell carcinoma 
of the face and of 
post-operative squamous cell carcinoma of the face for which 
the appellant is seeking service connection may reasonably be 
related to radiation therapy for prostate cancer which the 
appellant received is a question requiring medical judgment 
and a question on which a layman like the appellant, who has 
not had medical training and has no medical expertise, is not 
qualified to provide a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Neither in his notice of disagreement received in November 
2002, nor in his substantive appeal received in September 
2003, nor in his September 2006 hearing testimony did the 
appellant indicate that any physician has ever made any 
medical finding or provided a medical opinion which supports 
his personal belief that radiation for service-connected 
prostate gland cancer residuals caused or has significantly 
worsened the skin cancers from which he suffers.  There is no 
duty on VA's part to assist the appellant by obtaining a 
medical nexus opinion, because the medical evidence of record 
does not indicate a relationship between the appellant's 
history of skin cancer on his face and either his active duty 
service or radiation treatment for service-connected prostate 
cancer.  See 38 C.F.R. § 3.159(c)(4) (2006).  

The preponderance of the evidence of record is against the 
claim of entitlement to service connection for residuals of 
post-operative basal cell carcinoma of the face and of post-
operative squamous cell carcinoma of the face.  There is no 
competent or credible medical evidence of record in support 
of the claim.  There is no legal basis to allow direct 
service connection for skin cancer, presumptive service 
connection for skin cancer as a malignancy manifested within 
one year of separation from service, or for skin cancer as 
secondary to service-connected post-operative residuals of 
prostate cancer, and entitlement to that benefit is not 
established.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2006).
ORDER

Entitlement to service connection for residuals of post-
operative basal cell carcinoma of the face and of post-
operative squamous cell carcinoma of the face, to include 
claimed as secondary to radiation therapy for residuals of 
cancer of the prostate gland is denied.


REMAND

Service Connection Claims 

If a veteran was exposed to an herbicide agent during active 
service, certain diseases shall be service connected, if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there is no record of such disease during service.  The 
listed diseases are: chloracne or other acneform disease 
consistent with chloracne; Type 2 diabetes; Hodgkin's 
disease; chronic lymphocytic leukemia; multiple myeloma; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); and soft-
tissue sarcoma.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 
3.309(e) (2006).  

A veteran who served in the Republic of Vietnam from January 
1962 to May 1975 shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during service.  38 C.F.R. § 
3.307(a)(6) (iii) (2006).  The appellant has the requisite 
service    

In this case, the appellant's testimony at the hearing in 
September 2006 makes clear that it is his contention that the 
colon cancer with which he was diagnosed years after his 
retirement from active military service is etiologically 
related to exposure in Vietnam to herbicides.  See transcript 
of hearing at page 6.  Notwithstanding,  colon cancer is not 
one of the listed cancers entitled to presumptive of service 
connection as a result of agent orange and, accordingly, 
service connection is not warranted on that basis..  

In his September 2006 hearing testimony, the appellant also 
alleged, in the alternative, that his colon cancer was 
related to his service-connected disability of residuals of 
prostate gland cancer and treatment for that prostate cancer, 
and that he is entitled to secondary service connection on 
that basis.   See transcript of hearing at page 6.  The 
medical evidence of record does not address that issue and, 
for that reason, that issue must be remanded.  Likewise, 
there is insufficient medical evidence with respect to the 
appellant's derivative claim of entitlement to service 
connection for optic atrophy of the left eye, which he 
alleges is due to post-service surgery for colon cancer and 
as secondary to post-operative residuals of colon cancer.   
As the claim for service connection for optic atrophy of the 
left eye is inextricably intertwined with the claim for 
service connection for colon cancer, that issue must be 
remanded.

Increased Rating Claim

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, is determined by the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2006).

In every instance where the rating schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31 
(2006).

38 C.F.R. § 4.115b, Diagnostic Code 7527 (2006), pertaining 
to prostrate gland injuries, infections, hypertrophy, and 
post-operative residuals provides that the rating shall be as 
voiding dysfunction or urinary tract infection, whichever is 
predominant.  38 C.F.R. § 4.115a (2006), ratings of the 
genitourinary system,  dysfunctions, provides that voiding 
dysfunction requiring the wearing of absorbent materials 
which must be changed less than two times per day warrants a 
disability evaluation of 20 percent.  

At the September 2006 hearing, the appellant testified that 
for "roughly" ten years he has been under the care of a Dr. 
Harris, who is a private physician, for his "prostate 
problems."  When asked by his representative if he wears any 
absorbent-type material as a result of residuals of prostate 
cancer, the appellant replied in the affirmative and stated 
that he called it "a diaper."  He stated further that he 
didn't know whether or not copies of his records of treatment 
by Dr. Harris had been submitted to or obtained by VA.  See 
transcript at Pp. 3-5.  They have not been.

The records of the appellant's medical treatment by Dr. 
Harris are pertinent evidence on the issue of his entitlement 
to a compensable rating for residuals of prostate cancer.  
VA's duty to assist the appellant in the development of facts 
pertinent to a claim for benefits requires an attempt by VA 
to obtain from the office of Dr. Harris the records of his 
treatment of the appellant during the appeal period, and this 
issue must be remanded for that purpose.     

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  Request that the appellant provide to 
VA the full name and office mailing 
address for his private treating 
physician, Dr. Harris, and after 
obtaining any necessary release from the 
appellant, attempt to obtain copies of 
Dr. Harris' records of his medical 
treatment of the appellant for residuals 
of prostate cancer.  

2.  Schedule the veteran for VA 
examinations with appropriate medical 
specialists for his claims for service 
connection for entitlement to secondary 
service connection for colon cancer and 
optic atrophy of the left eye secondary 
to post-operative residuals of colon 
cancer; and for an increased rating for 
residuals of cancer of the prostrate 
gland.

With respect to the claims for service 
connection, the examining physician(s) 
should provide an opinion as to whether 
it is at least as likely as not that any 
of the claimed conditions are related to 
active service, either on a direct basis, 
or secondary to the service connected 
prostate cancer, including treatment for 
that cancer.

With respect to the claim for an 
increased rating, the examining physician 
should note all current manifestations of 
the disability, including making specific 
findings with regard to voiding 
dysfunction.

The veteran's claims file, including a 
copy of this remand must be provided to 
the examining physician(s) in conjunction 
with the examinations and the report 
should so reflect.  All opinions must be 
supported by a complete written 
rationale.

3.  Then re-adjudicate all of the 
remanded claims based on a consideration 
of all of the evidence of record.  If any 
of the benefits sought on appeal are not 
granted, the appellant and his 
representative should be provided with an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the appellant until he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matters which the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).





______________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


